Citation Nr: 1030548	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-30 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder to include sprain residuals.  

2.  Entitlement to service connection for a chronic left ankle 
disorder to include sprain residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from May 1993 to September 1993 
and from November 1993 to March 2004.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office which, in pertinent 
part, denied service connection for a chronic left knee disorder 
and a chronic left ankle disorder.  


FINDINGS OF FACT

1.  Chronic left knee sprain/strain residuals were initially 
manifested during active service.  

2.  Chronic left ankle sprain/strain residuals were initially 
manifested during active service.  


CONCLUSIONS OF LAW

1.  Chronic left knee sprain/strain residuals were incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2009).  

2.  Chronic left ankle sprain/strain residuals were incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claims of 
entitlement to service 


connection for chronic left knee sprain/strain residuals and 
chronic left ankle sprain/strain residuals.  Such action 
represents a complete grant of the benefits sought on appeal.  
Therefore, no discussion of VA's duty to notify and assist is 
necessary.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  


I.  Left Knee

The Veteran's service treatment records reflect that he was seen 
for left knee complaints.  A March 1998 treatment record states 
that the Veteran complained of left knee pain associated with 
running.  An impression of a left knee contusion and pain were 
advanced.  A July 1998 treatment record that the Veteran 
complained of left knee pain.  He reported that he had injured 
his left knee while playing sports the previous day.  An 
assessment of left knee strain was advanced.  

At an April 2005 VA examination for compensation purposes, the 
Veteran complained of left knee pain exacerbated by running.  The 
Veteran was diagnosed with a recurrent left knee strain.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran was 
diagnosed with chronic left knee sprain/strain residuals during 
active service and at the April 2005 VA examination for 
compensation purposes.  In the absence of any objective evidence 
to the contrary, the Board concludes that service connection is 
now warranted for chronic left knee sprain/strain residuals.  



II.  Left Ankle

The Veteran's service treatment records note that he was seen for 
left ankle trauma.  A July 1994 treatment record conveys that he 
complained of left ankle pain and swelling of one week's 
duration.  An assessment of a sprained left ankle was advanced.  
An April 2002 treatment record indicates that the Veteran 
complained of a twisted left ankle with abrasions.  He stated 
that he had fallen while running during a physical training test.  
An assessment of a mild Grade II left ankle inversion sprain was 
advanced.  

At the April 2005 VA examination for compensation purposes, the 
Veteran complained of a chronic left ankle strain.  The Veteran 
was diagnosed with a recurrent left ankle strain.  

The Veteran was diagnosed with chronic left ankle sprain/strain 
residuals during active service and at the April 2005 VA 
examination for compensation purposes.  In the absence of any 
objective evidence to the contrary, the Board concludes that 
service connection is now warranted for chronic left ankle 
sprain/strain residuals.  


ORDER

Service connection for chronic left knee sprain/strain residuals 
is granted.  

Service connection for chronic left ankle sprain/strain residuals 
is granted.  



____________________________________________
J. T. HUTCHESON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


